Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented in the case. 

Priority
Applicant's claim for the benefit of a prior-filed application 15901430 filed on 02/21/2018 is acknowledged. Noted it is not listed in the specification.

Information Disclosure Statement

The information disclosure statement submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11200512 in view of Frean et al. (US 20140115592 A1 hereinafter Frean)
17452596
15901430 (11200512)
1. A system, comprising: 
a memory that stores computer executable components; 
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
1. A system, comprising:
a memory that stores computer executable components;
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a monitoring component that monitors one or more operating conditions of a cloud computing environment while one or more machine learning tasks are executed; 
a monitoring component that monitors one or more operating conditions of a cloud computing environment while one or more machine learning tasks are executed;
a model component that generates a model based on the respective runtimes times for at least one completed machine learning task of the one or more machine learning tasks; and 
a model component that generates a model based on the parameter, and respective runtimes times for at least one completed machine learning task of the one or more machine learning tasks, 
an estimation component that 
generates an estimated runtime of a machine learning task based on the model and the one or more operating conditions, wherein the estimated runtime defines a period of time beginning at an initiation of the machine learning task and ending at a completion of the machine learning task,
an estimation component that:
generates an estimated runtime of the machine learning task based on the model and the one or more operating conditions, wherein the estimated runtime defines a period of time beginning at an initiation of the machine learning task and ending at a completion of the machine learning task,
 and the at least one completed machine learning task does not comprise the machine learning task.
[Trained from previous jobs using input vs closest neighbor ¶11 "obtain a closest neighbouring array by comparing the input array to a plurality of known array"; ¶40 "trained by using data that has been collected from the previous execution of various applications within the cloud."]
2. The system of claim 1, wherein the estimation component assigns a confidence score to the estimated runtime.
 
assigning, by the system, a confidence score to the estimated runtime, wherein the confidence score is based upon an amount of similarity of the machine learning task to the at least one completed machine learning task.
 
3. The system of claim 2, wherein the confidence score is based upon an amount of similarity of the machine learning task to the at least one completed machine learning task according to a similarity criterion.
assigning, by the system, a confidence score to the estimated runtime, wherein the confidence score is based upon an amount of similarity of the machine learning task to the at least one completed machine learning task.
[Frean uses historical run time and job information (criterion) ¶183-184]
4. The system of claim 1, wherein the model is further based on a parameter that defines a performance characteristic of the cloud computing environment.
5. The system of claim 1, wherein the machine learning task is performed in the cloud environment, and wherein the model is further based on a second parameter that defines a second performance characteristic of the cloud environment.
 
5. The system of claim 1, wherein the at least one completed machine learning task comprises a plurality of completed machine learning tasks, and further comprising: a clustering component that generates a cluster of completed machine learning tasks of the plurality of completed machine learning tasks based on respective performance characteristics of the plurality of completed machine learning tasks.
3. The system of claim 2, wherein the at least one completed machine learning task comprises a plurality of completed machine learning tasks, and
further comprising:
a clustering component that generates a cluster of completed machine learning tasks of the plurality of completed machine learning tasks based on respective performance characteristics of the plurality of completed machine learning tasks, 
6. The system of claim 5, wherein the clustering component further generates a parameter that characterizes the cluster of completed machine learning tasks, and wherein the model is further based on the parameter.
3.wherein the clustering component further generates a representative parameter that characterizes the cluster of completed machine learning tasks, wherein the model is further based on the representative parameter
7. The system of claim 6, further comprising a classification component that matches the machine learning task to the cluster of completed machine learning tasks based on the parameter.
4. The system of claim 3, further comprising a classification component that matches the machine learning task to the cluster of completed machine learning tasks based on the parameter and the representative parameter.
Claims 8-20 similar to above 
Claims 12-20 similar to above 


	Although the claims at issue are not identical, they are not patentably distinct from each other because: (1) and the at least one completed machine learning task does not comprise the machine learning task.
	Further regarding point (1), Frean teaches comparing jobs to similar jobs from previous executions (see ¶11 and ¶40)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the workspace management actions disclosed by Frean.  Doing so would be desirable because it would simplify cost estimation for users with a more accurate technique for job run time [Frean ¶7-¶8]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20180144251 A1 hereinafter Chou) in view of Frean et al. (US 20140115592 A1 hereinafter Frean)

As to independent claim 1, Chou teaches a system, comprising: [could system ¶9] a memory [¶9,¶23] that stores computer executable components; [storage with files ¶9] a processor, [¶9] operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: [programs and files on storage ¶9]
a monitoring component [monitor ¶47]  that monitors one or more operating conditions of a cloud computing environment while one or more machine learning tasks are executed; [monitors cloud nodes ¶7 monitors execution then updates time ¶47-48 "compare the practical execution progress of the to-be-executed task and a predicted execution progress of the to-be-executed task obtained according to the prediction sub-model so as to obtain a deviation value therebetween and to correct the execution time prediction curve according to the deviation value"]
a model component [prediction models ¶33] that generates a model based on the respective runtimes times for at least one completed machine learning task of the one or more machine learning tasks; and [creates models with profile data  from trained data (completed task) ¶26, ¶33 "prediction model may be created by means of a machine learning", "a lot of tasks whose task classifications and profiles have been known are used as training data and the tasks are executed by using different numbers of computing nodes (i.e., computing nodes of the computing node type determined according to the task classification) to obtain practical execution times"]
an estimation component  [prediction system ¶27] that generates an estimated runtime of a machine learning task based on the model and the one or more operating conditions, [predicts execution time (runtime) using model Fig. 3, ¶27 "generates an execution time prediction curve (e.g., the execution time prediction curve P1) of the to-be-executed task based on the prediction sub-model and according to the task classification and the profile to obtain a plurality of predicted execution times of the to-be-executed task corresponding to a plurality of computing node numbers."]
wherein the estimated runtime defines a period of time beginning at an initiation of the machine learning task and ending at a completion of the machine learning task, and [execution time in hours according to curve ¶32 "2 hours if the computing node number is 2"] 
Chou does not specifically teach the at least one completed machine learning task does not comprise the machine learning task.
However Frean teaches the at least one completed machine learning task does not comprise the machine learning task. [Trained from previous jobs using input vs closest neighbor ¶11 "obtain a closest neighbouring array by comparing the input array to a plurality of known array"; ¶40 "trained by using data that has been collected from the previous execution of various applications within the cloud."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud task system disclosed by Chou and by incorporating the the at least one completed machine learning task does not comprise the machine learning task disclosed by Frean because both techniques address the same field of task processing and by incorporating Frean into Chou simplifies cost estimation for users with a more accurate technique for job run time [Frean ¶7-¶8]

As to dependent claim 2, the rejection of claim 1 is incorporated.  Chou and Frean further teach wherein the estimation component assigns a confidence score to the estimated runtime.  [Frean confidence factor or score based on training data ¶162, ¶64, ¶67 "estimated run-time of five hours for a particular job, which also includes a confidence factor value of +/-4 hours"]

As to dependent claim 3, the rejection of claim 2 is incorporated.  Chou and Frean further teach wherein the confidence score is based upon an amount of similarity of the machine learning task to the at least one completed machine learning task according to a similarity criterion. [Frean uses historical run time and job information (criterion) ¶183-184 "The range may be based on historical run time data and/or known information about the task being run"

As to dependent claim 4, the rejection of claim 1 is incorporated.  Chou and Frean further teach wherein the model is further based on a parameter that defines a performance characteristic of the cloud computing environment. [Chou cloud environment with model using computing resources, nodes count and type (performance) ¶9, ¶7 "the maximum computing resource of the cloud big data computing architecture. Afterwards,"] wherein the estimating is performed while the machine learning task is being performed in the cloud environment. [Chou updates execution prediction based on new values ¶47-¶48]

As to dependent claim 5, the rejection of claim 1 is incorporated.  Chou and Frean further teach wherein the at least one completed machine learning task comprises a plurality of completed machine learning tasks, and further comprising:[Chou know profiles and training data ¶33 "task classifications and profiles have been known are used as training data"]  a clustering component that generates a cluster of completed machine learning tasks of the plurality of completed machine learning tasks based on respective performance characteristics of the plurality of completed machine learning tasks. [Chou clustering based on known and training data ¶26]

As to dependent claim 6, the rejection of claim 5 is incorporated.  Chou and Frean further teach wherein the clustering component further generates a parameter that characterizes the cluster of completed machine learning tasks, and wherein the model is further based on the parameter. [Chou classifies and assigns node types/parameter ¶6]

As to dependent claim 7, the rejection of claim 6 is incorporated.  Chou and Frean further teach a classification component that matches the machine learning task to the cluster of completed machine learning tasks based on the parameter.[Chou classifying based on known and training data ¶6, ¶26]

As to independent claim 8, Chou teaches a computer-implemented method, comprising: monitoring, by a system operatively coupled to a processor, one or more operating conditions of a cloud computing environment while one or more machine learning tasks are executed; [monitors cloud nodes ¶7 monitors execution then updates time ¶47-48 "compare the practical execution progress of the to-be-executed task and a predicted execution progress of the to-be-executed task obtained according to the prediction sub-model so as to obtain a deviation value therebetween and to correct the execution time prediction curve according to the deviation value"]
generating, by the system, a model based on the respective runtimes times for at least one completed machine learning task of the one or more machine learning tasks; and [creates models with profile data  from trained data (completed task) ¶26, ¶33 "prediction model may be created by means of a machine learning", "a lot of tasks whose task classifications and profiles have been known are used as training data and the tasks are executed by using different numbers of computing nodes (i.e., computing nodes of the computing node type determined according to the task classification) to obtain practical execution times"]
generating, by the system, an estimated runtime of a machine learning task based on the model and the one or more operating conditions, [predicts execution time (runtime) using model Fig. 3, ¶27 "generates an execution time prediction curve (e.g., the execution time prediction curve P1) of the to-be-executed task based on the prediction sub-model and according to the task classification and the profile to obtain a plurality of predicted execution times of the to-be-executed task corresponding to a plurality of computing node numbers."]
wherein the estimated runtime defines a period of time beginning at an initiation of the machine learning task and ending at a completion of the machine learning task, and [execution time in hours according to curve ¶32 "2 hours if the computing node number is 2"]
Chou does not specifically teach the at least one completed machine learning task does not comprise the machine learning task.
However Frean teaches the at least one completed machine learning task does not comprise the machine learning task. [Trained from previous jobs using input vs closest neighbor ¶11 "obtain a closest neighbouring array by comparing the input array to a plurality of known array"; ¶40 "trained by using data that has been collected from the previous execution of various applications within the cloud."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud task system disclosed by Chou and by incorporating the the at least one completed machine learning task does not comprise the machine learning task disclosed by Frean because both techniques address the same field of task processing and by incorporating Frean into Chou simplifies cost estimation for users with a more accurate technique for job run time [Frean ¶7-¶8]

As to dependent claim 9, the rejection of claim 8 is incorporated.  Chou and Frean further teach wherein the estimation component assigns a confidence score to the estimated runtime.  [Frean confidence factor or score based on training data ¶162, ¶64, ¶67 "estimated run-time of five hours for a particular job, which also includes a confidence factor value of +/-4 hours"]

As to dependent claim 10, the rejection of claim 9 is incorporated.  Chou and Frean further teach wherein the confidence score is based upon an amount of similarity of the machine learning task to the at least one completed machine learning task according to a similarity criterion. [Frean uses historical run time and job information (criterion) ¶183-184 "The range may be based on historical run time data and/or known information about the task being run"

As to dependent claim 11, the rejection of claim 8 is incorporated.  Chou and Frean further teach wherein the model is further based on a parameter that defines a performance characteristic of the cloud computing environment. [Chou cloud environment with model using computing resources, nodes count and type (performance) ¶9, ¶7 "the maximum computing resource of the cloud big data computing architecture. Afterwards,"] wherein the estimating is performed while the machine learning task is being performed in the cloud environment. [Chou updates execution prediction based on new values ¶47-¶48]

As to dependent claim 12, the rejection of claim 8 is incorporated.  Chou and Frean further teach wherein the at least one completed machine learning task comprises a plurality of completed machine learning tasks, and further comprising:[Chou know profiles and training data ¶33 "task classifications and profiles have been known are used as training data"]  a clustering component that generates a cluster of completed machine learning tasks of the plurality of completed machine learning tasks based on respective performance characteristics of the plurality of completed machine learning tasks. [Chou clustering based on known and training data ¶26]

As to dependent claim 13, the rejection of claim 12 is incorporated.  Chou and Frean further teach wherein the clustering component further generates a parameter that characterizes the cluster of completed machine learning tasks, and wherein the model is further based on the parameter. [Chou classifies and assigns node types/parameter ¶6]

As to dependent claim 14, the rejection of claim 13 is incorporated.  Chou and Frean further teach a classification component that matches the machine learning task to the cluster of completed machine learning tasks based on the parameter.[Chou classifying based on known and training data ¶6, ¶26]

As to independent claim 15, Chou teaches a computer program product for estimating a runtime of a machine learning task, the computer program product comprising a non-transitory computer readable medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: [processor executing programs and files on storage ¶9]
monitor one or more operating conditions of a cloud computing environment while one or more machine learning tasks are executed; [monitors cloud nodes ¶7 monitors execution then updates time ¶47-48 "compare the practical execution progress of the to-be-executed task and a predicted execution progress of the to-be-executed task obtained according to the prediction sub-model so as to obtain a deviation value therebetween and to correct the execution time prediction curve according to the deviation value"]
generate a model based on the respective runtimes times for at least one completed machine learning task of the one or more machine learning tasks; and [creates models with profile data  from trained data (completed task) ¶26, ¶33 "prediction model may be created by means of a machine learning", "a lot of tasks whose task classifications and profiles have been known are used as training data and the tasks are executed by using different numbers of computing nodes (i.e., computing nodes of the computing node type determined according to the task classification) to obtain practical execution times"]
generate an estimated runtime of a machine learning task based on the model and the one or more operating conditions, [predicts execution time (runtime) using model Fig. 3, ¶27 "generates an execution time prediction curve (e.g., the execution time prediction curve P1) of the to-be-executed task based on the prediction sub-model and according to the task classification and the profile to obtain a plurality of predicted execution times of the to-be-executed task corresponding to a plurality of computing node numbers."]
wherein the estimated runtime defines a period of time beginning at an initiation of the machine learning task and ending at a completion of the machine learning task, and [execution time in hours according to curve ¶32 "2 hours if the computing node number is 2"]
Chou does not specifically teach the at least one completed machine learning task does not comprise the machine learning task.
However Frean teaches the at least one completed machine learning task does not comprise the machine learning task. [Trained from previous jobs using input vs closest neighbor ¶11 "obtain a closest neighbouring array by comparing the input array to a plurality of known array"; ¶40 "trained by using data that has been collected from the previous execution of various applications within the cloud."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud task system disclosed by Chou and by incorporating the the at least one completed machine learning task does not comprise the machine learning task disclosed by Frean because both techniques address the same field of task processing and by incorporating Frean into Chou simplifies cost estimation for users with a more accurate technique for job run time [Frean ¶7-¶8]

As to dependent claim 16, the rejection of claim 15 is incorporated.  Chou and Frean further teach wherein the estimation component assigns a confidence score to the estimated runtime.  [Frean confidence factor or score based on training data ¶162, ¶64, ¶67 "estimated run-time of five hours for a particular job, which also includes a confidence factor value of +/-4 hours"]

As to dependent claim 17, the rejection of claim 16 is incorporated.  Chou and Frean further teach wherein the confidence score is based upon an amount of similarity of the machine learning task to the at least one completed machine learning task according to a similarity criterion. [Frean uses historical run time and job information (criterion) ¶183-184 "The range may be based on historical run time data and/or known information about the task being run"

As to dependent claim 18, the rejection of claim 15 is incorporated.  Chou and Frean further teach wherein the model is further based on a parameter that defines a performance characteristic of the cloud computing environment. [Chou cloud environment with model using computing resources, nodes count and type (performance) ¶9, ¶7 "the maximum computing resource of the cloud big data computing architecture. Afterwards,"] wherein the estimating is performed while the machine learning task is being performed in the cloud environment. [Chou updates execution prediction based on new values ¶47-¶48]

As to dependent claim 19, the rejection of claim 15 is incorporated.  Chou and Frean further teach wherein the at least one completed machine learning task comprises a plurality of completed machine learning tasks, and further comprising:[Chou know profiles and training data ¶33 "task classifications and profiles have been known are used as training data"]  a clustering component that generates a cluster of completed machine learning tasks of the plurality of completed machine learning tasks based on respective performance characteristics of the plurality of completed machine learning tasks. [Chou clustering based on known and training data ¶26]

As to dependent claim 20, the rejection of claim 19 is incorporated.  Chou and Frean further teach wherein the clustering component further generates a parameter that characterizes the cluster of completed machine learning tasks, and wherein the model is further based on the parameter. [Chou classifies and assigns node types/parameter ¶6]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Alphin et al. (US 10671245 B2) teaches scoring history record or task with factors can be weighted, or assigned confidence values, and the weightings or confidence values periodically adjusted, such as using machine learning (see Col. 10 ln. 41-56)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143